GrRASon, J.,
delivered the opinion of the Court.
The only question presented in this case is whether an indictment for the larceny of goods in this State, can be sustained upon proof showing that the party indicted had stolen the same goods in another State and brought them within our jurisdiction.
This question has never been settled by this Court. In 1802, as reported in Cummings vs. State of Maryland, 1 Har. & John., 340, 343, it appears that Cummings had been indicted in Baltimore County for the larceny of a mare, and the jury found a special verdict that Cummings had stolen the mare in Chester County, in the State of Pennsylvania, and brought her into this State, and the Court upon such finding adjudged him guilty. A writ of error was sued out, but the General Court quashed the writ because it was not returned within the time required. So the question remains an open one in this State. The authorities elsewhere are very conflicting and cannot be reconciled. In Butler’s Case, 13 Coke, 53, Anderson’s Case, 2 East's P. C., 772, Pary’s and Roberts’ Gase, 2 East’s P. C., 773 and in Rex vs. Prowes, 1 Moody’s C. C., 349, it was held that there was no defined beginning of the necessary fraudulent intent, necessary to stamj) as a felony any subsequent asportation of the same goods within the limits of England, because the common law of that country did not extend to and did not form any part of the law of the countries in which the larcenies in those cases' had been originally committed. The goods in each of those cases had been stolen in countries to which the common law did not extend and. had been brought into England. But the law in England has been since changed *409by Act of Parliament. It seems therefore, that the decisions in the cases referred to would have been different if the common law of England had formed part of the law of the countries in which the goods had first been stolen. If this be so, those cases would be authority for sustaining the jurisdiction of the Circuit Court for "Washington County over this case, for the common law forms part of the law of West Virginia, where the goods mentioned were first stolen, and from which State they were brought into this State ; see Declaration of Rights of State of Virginia of 1776, the Code of that State of 1860, page 112, and the Code of West Virginia of 1868, page 91, and the Revised Code of the latter State of 1879; and it was adopted as part oi the law of this State by the Declaration of Rights in 1776, and has ever since been continued such by the Constitutions of 1850, 1864 and 1867.
Larceny consists in the wrongful taking and carrying away the chattels of another with a felonious intent to convert them to the taker’s own use, and is a crime at the common law, and consequently, an offence in every jurisdiction in which the common law is part of the governing law. And, at common law, every asportation is a new taking. 1 Hale’s P. Cr., 507-508; 1 Hawkin’s P. Cr., ch. 19, sec. 52; 2 East’s P. Cr., 771-772; 2 Russell on Crimes, 327. When a person steals goods in another State and brings them into this, the person stealing them cannot, be indicted and punished here for the crime committed in the former State, for one State cannot enforce the criminal laws of another, but the act of bringing such stolen goods into this State is, as we have already stated, a new' larceny, for which the party may be indicted in the Courts of this State and punished. The legal authority to indict and punish in such cases has heen recognized and exercised by the Courts of many States of the Union, and we refer to the following cases: State vs. Underwood, 49 Maine, 181; Commonwealth vs. Andrews, *4102 Mass., 22-24; Same vs. Holder, 9 Gray, 7; Same vs. White, 123 Mass., 433; Farrell vs. Commonwealth, 1 Duval, 156; State vs. Ellis, 3 Conn., 187; Watson vs. State, 36 Miss., 612; People vs. Williams, 24 Mich., 164; Myers vs. People, 36 Ill., 176; State vs. Bennett, 14 Iowa, 482; State vs. Johnson, 2 Oregon, 115; Hamilton vs. State, 11 Ohio, 435, and State vs. Bartlett, 11 Vermont, 653. The same principle has also been maintained in the Federal Courts. See U. S. vs. Tolson, 1 Cranch Cir. Court Reps., 269; U. S. vs. Hawkey, 2 Cranch, 65; U. S. vs. Mason, 4 Cranch, 65. The same principle is also announced by Wharton in his work on Criminal Evidence, (8th Ed.,) sec. Ill, and in his work on Crim. Law, secs. 290-291, and by Bishop’s Crim. Law, secs. 136-142, and notes thereto. In some of the other States the law has been held to be otherwise, and- in New York it was so held, but in the latter State the law has been since changed by the Legislature. One great objection, which has been urged against the principle sustained by the decisions, to which we have referred, is, that a party may be punished twice for the same offence, once in the State where the larceny was first committed, and again in the State into which he carried the stolen goods. If a party has committed a crime against the laws of two States we can perceive no good reason why he should not be punished in both States; and Mr. Bishop) in his work on Criminal Law, sec. 136, very justly says, “ to let him go free of punishment for the felony which he has committed against our laws because he had before committed a similar felony against the laws of another country, is to suffer foreign laws to suspend the action of our own.”
(Decided 11th July, 1882.)
The rulings of the Circuit Court will be affirmed and the cause remanded.

Rulings affirmed, and cause remanded.